
	

113 S1124 IS: BPA in Food Packaging Right to Know Act
U.S. Senate
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1124
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2013
			Mrs. Feinstein (for
			 herself, Mr. King, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish requirements with respect to bisphenol
		  A.
	
	
		1.Short titleThis Act may be cited as the
			 BPA in Food Packaging Right to Know
			 Act.
		2.Requirements with
			 respect to bisphenol A
			(a)Regulation of
			 containers composed of bisphenol A
				(1)Safety
			 assessment of products composed of BPANot later than 180 days
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services (referred to in this Act as the Secretary) shall issue a
			 revised safety assessment for food containers composed, in whole or in part, of
			 bisphenol A, taking into consideration different types of such food containers
			 and the use of such food containers with respect to different foods, as
			 appropriate.
				(2)Safety
			 standardThrough the safety assessment described in paragraph
			 (1), and taking into consideration the requirements of section 409 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348) and section 170.3(i) of
			 title 21, Code of Federal Regulations, the Secretary shall determine whether
			 there is a reasonable certainty that no harm will result from aggregate
			 exposure to bisphenol A through food containers or other items composed, in
			 whole or in part, of bisphenol A, taking into consideration potential adverse
			 effects from low dose exposure, and the effects of exposure on vulnerable
			 populations, including pregnant women, infants, children, the elderly, and
			 populations with high exposure to bisphenol A.
				(3)Application of
			 safety standard to alternativesThe Secretary shall use the
			 safety standard described under paragraph (2) to evaluate the proposed uses of
			 alternatives to bisphenol A.
				(b)Container
			 labeling
				(1)In
			 generalSection 403 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343) is amended by adding at the end the following:
					
						(z)If its container
				is composed, in whole or in part, of bisphenol A, unless the label includes the
				following statement: This food packaging contains BPA, an
				endocrine-disrupting
				chemical..
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect 180
			 days after the date of enactment of this Act.
				(c)Savings
			 provisionNothing in this
			 section (or the amendments made by this section) shall affect the right of a
			 State, political subdivision of a State, or Indian Tribe to adopt or enforce
			 any regulation, requirement, liability, or standard of performance that is more
			 stringent than a regulation, requirement, liability, or standard of performance
			 under this section or that—
				(1)applies to a
			 product category not described in this section; or
				(2)requires the
			 provision of a warning of risk, illness, or injury associated with the use of
			 food containers composed, in whole or in part, of bisphenol A.
				(d)DefinitionFor
			 purposes of this section—
				(1)the term
			 container includes the lining of a container; and
				(2)the term
			 food has the meaning given that term in section 201 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				
